Watson, J.
The city of Rutland seeks to recover foi money expended in support of paupers before its organization, by the town of Rutland, and by itself thereafter. The right tO' recover for money thus expended by the town, is given to-the city by section 42 of its charter, No. no, Raws of 1892; and in the prosecution of a suit therefor the latter stands in the place of the former.
*221The facts found by the referee show that the paupers moved into the town and village of Rutland in September, 1892, and thereafter resided in a house on Green street, until the town commenced to assist them on November 12, 1892. As the law then stood, no action could be maintained by a town in which a pauper actually resided and came to want, against the town in which the pauper last resided for the term of three full years, supporting himself and family, to recover the expense of assistance furnished such pauper. Chittenden v. Stockbridge, 63 Vt. 308, 21 Atl. 1102; New Haven v. Middlebury, Id. 399, 21 Atl. 608. By No. 55, Laws of 1892, the law in this regard was so amended as to make the town in which the pauper last resided for the term of three full years, supporting himself and family, liable for expenses incurred in -assisting such pauper, without regard to whether he resided in the town furnishing the assistance, or was a transient therein, ■at the time the assistance was furnished. Springfield v. Chester, 68 Vt. 294, 35 Atl. 322. The Act of 1892 creates a liability where none before existed.
It will not be held that such an act was intended to operate retrospectively, unless its language be so clear as to admit of no other interpretation. There is nothing in the language of the act indicating such an intention, nor do just results require that it be held so to operate. The plaintiff, therefore, cannot recover for the expense of assistance furnished before that act took effect, November 22, 1892.
On the trial before the referee, the defendant offered evidence to show that the village of Rutland negligently allowed a public sewer to be out of repair, and the sewage therefrom to flow into and remain in the cellar and about the house where the paupers resided, and that this negligence caused the sickness of the family, and occasioned the expense which the *222plaintiff here seeks to recover. To the exclusion of this evidence, the defendant excepted.
It is urged that the facts offered to be proved constitute a defense to- this action, and that to' exclude the evidence was error. But such facts, if proved, would not affect the plaintiff’s right of recovery, and the evidence was properly excluded. The village of Rutland was a corporation distinct from the town of Rutland, although within its territory. Under the pauper law it was the town, and not the village, that was required to relieve and support poor arid indigent persons residing or found therein, when in need thereof. R. T. 2814. However it might be if the offer had been to show such negligence by the town, the village was a third person for whose negligence in this regard the town was not responsible. Herein the case would stand no differently had the sickness of the family been caused by the negligence of the owner of the house in which they resided in failing to keep the plumbing in proper repair. No one would contend that such negligence of the landlord would constitute a defense.
No other questions are presented by the defendant’s brief.
As the record does not show the amount due the plaintiff for expenses, of assistance furnished beginning with November 22, 1892, it becomes necessary to recommit the report for new assessment of damages; and the judgment is reversed, pro forma, and cause remanded for that purpose.